         Case 1:18-cv-07382-VM Document 157 Filed 09/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         9/1/2021
CENGAGE LEARNING, INC.; MCGRAW-HILL
GLOBAL EDUCATION HOLDINGS, LLC; PEARSON
EDUCATION, INC.; and BEDFORD, FREEMAN &
WORTH PUBLISHING GROUP, LLC,                          18-cv-7382 (VM)

                            Plaintiffs,               ORDER

                  - against -

OLEG IELISEVYCH; ROTISLAV SHAPIRO;
GRIGORY NAYMAN; BLAKE KENNARD; PHIL
MARQUIS; ALBERT COHEN SEDGH; SHAKEEL
KHAN; BUYBACK EXPRESS INC.; ALLAN
WALTER GRIESE; TIM KREJDOVSKY; SERGEI
ORLOV; VIKTORIA ORLOVA (A/K/A VICTORIA
RONK); ALEJANDRO MORALES PEREZ; SMART
PURCHASE LLC; MICHAEL RUBIO; MIRIAM
TURNER (A/K/A MIRIAM GARNER); and WIZE
DEALZ, LLC.

                            Defendants.


VICTOR MARRERO, U.S.D.J.:

     Upon a review of the docket sheet in this matter, the Court

finds that there are no more remaining Defendants in this action,

and all counterclaims were withdrawn (Dkt. 62).          It is accordingly

hereby ORDERED that the Clerk of Court close this case.


SO ORDERED.

Dated:       New York, New York
             September 1, 2021



                                                ______________________
                                                    VICTOR MARRERO
                                                        U.S.D.J.
